AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

SEAN KELLOR SORRELS,
Petitioner,
JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 4:18-cv-235
OFFICER BENJAMIN FORD,
Respondent.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated May 10, 2019, the Court ADOPTS the Report and

Recommendation as the opinion of the Court. The Court DISMISSES this action WITHOUT
PREJUDICE for lack of exhaustion.

This case stands CLOSED.

 

 

 

 

 

Approved by:
May 15, 2019 Scott L. Poff
Date Cle, 7
Slammin
(By) Deputy Clerk

GAS Rev 10/1/03
